Title: To George Washington from Fairfax Independent Company, 19 October 1774
From: Fairfax Independent Company
To: Washington, George

 

Sir
Alexandria Octr 19th 1774

In compliance with an order made at a meeting of forty nine subscribers of the Fairfax Independant Company, we take the Liberty to request, (if it does not interfere with the more important business you are engaged in) that you will please to make some enquiries with regard to the furnishing the company with a pair of Colours, two Drums, two Fifes, and two Halberts, if they are to be had in Philadelphia; which may be sent round by the first Vessel for Alexandria.
We leave it to you, Sir, to determine whether it may be proper or necessary to vary from the usual Colours that are carried by the Regulars or Militia. We are Sir with the greatest respect yr most Obedt hble Servts

Wm Rumney
Rob. H: Harrison
John Fitzgerald

